Citation Nr: 1121399	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II (DM), including as secondary to exposure to herbicides in service. 

2.  Entitlement to service connection for lung cancer, including as secondary to exposure to herbicides in service. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In its April 2009 decision, the RO denied entitlement to service connection for DM, including as secondary to exposure to herbicides in service; and in its August 2009 decision, the RO denied entitlement to service connection for lung cancer, including as secondary to exposure to herbicides in service.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further efforts should be made to obtain a complete copy of the Veteran's service personnel records, and to obtain copies of the morning and/or daily reports, deck/ship logs, unit records, and any other information detailing the movements and operations of the U.S.S. Camden while it was located in the waters off of Vietnam between July 1968 to February 1969.  Additionally, on remand, the Veteran should be requested to submit a statement regarding the dates and circumstances of his time spent within the land borders of the Republic of Vietnam during service.  
 
The Veteran served in the U.S. Navy in the Vietnam Era, and now contends that his currently diagnosed DM and lung cancer were incurred in service due to the Veteran's exposure to Agent Orange in Vietnam.  See Veteran's May 2009 notice of disagreement, July 2009 statement, and December 2009 substantive appeal.  Unfortunately, however, although the record currently reflects that the Veteran served aboard a ship that was in the official waters of the Republic of Vietnam during the Vietnam Era, to date, the evidence does not establish that the Veteran ever set foot within the land borders of Vietnam during service.  

In this regard, the Board highlights that, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations where the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, in Haas v. Peake, 525 F.3d 1168 (2008), the Federal Circuit clarified that, in order for a service-member to have "served in the Republic of Vietnam," and therefore to be entitled to the statutory presumptions of the Agent Orange Act, a service-member must have set foot within land borders of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1187 (2008).  Further, in Haas, the Federal Circuit held that a Veteran who had served on board a Navy ammunition supply ship operating in the Vietnamese coastal waters had not "served in the Republic of Vietnam" under the Agent Orange Act and pertinent regulations since he had never gone ashore from the ship and set foot within land borders of Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  As such, the Board notes that the fact that the Veteran served aboard a ship in the official waters of the Republic of Vietnam by itself is inadequate to establish that he "served in Vietnam."  Rather, in order to be entitled to the presumptions of the Agent Orange Act and its corresponding regulations, it must be established that the Veteran went ashore and set foot within the land borders of the Republic of Vietnam during service.  

The Board acknowledges that the RO has attempted to verify the Veteran's service in Vietnam.  Specifically, in March 2009, the RO requested copies of the Veteran's separation documents (i.e., his DD-214 or the equivalent), and information regarding the dates of his service in Vietnam.  In response to this request, a copy of the Veteran's DD-214 was associated with the claims file, and a determination was made that there was no conclusive proof that the Veteran served in country in the Republic of Vietnam.  Rather, while there was evidence showing that the Veteran had served aboard the U.S.S. Camden (AOE 2), which was in the official waters of the Republic of Vietnam from July 2, 1968, to July 11, 1968; July 19, 1968, to July 29, 1968; August 12, 1968, to August 25, 1968; September 2, 1968, to September 18, 1968; September 21, 1968, to September 23, 1968; October 5, 1968, to October 30, 1968; November 9, 1968, to November 28, 1968; December 30, 1968, to January 18, 1969; and January 28, 1969, to February 14, 1969, the RO was unable to determine whether the Veteran actually ever served in the Republic of Vietnam during the period he served aboard the U.S.S. Camden.  

Significantly, however, the record does not show that, following the March 2009 request, any further steps have been taken to confirm that the Veteran ever went ashore and/or set foot in the Republic of Vietnam.  To the contrary, a review of the record reveals that, to date, a complete copy of the Veteran's service personnel records has not been associated with the claims file.  In this regard, the Board acknowledges that, in October 2008, the RO requested a complete copy of the Veteran's medical and dental records, which were obtained in November 2008; and that as just discussed, in March 2009, a copy of the Veteran's separation documents (i.e., his DD-214) was requested.  Significantly, however, the record fails to show that any efforts have been made to obtain a complete copy of the Veteran's service personnel records.  Additionally, there is no indication from the claims file that attempts have been made to locate deck/ship logs, relevant daily reports, and/or any other service department records that may confirm that the Veteran set foot in Vietnam.  This information is crucial in deciding the Veteran's claims, and as such, the Board finds that further efforts must be taken on remand to verify the Veteran's presence in Vietnam before a decision is rendered in this case.  Accordingly, on remand, attempts should be made to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Finally, on remand, the Veteran should be afforded an opportunity to submit lay statements showing that, during service, he set foot in the Republic of Vietnam.  In this regard, the Board notes that, although the Veteran has consistently reported that he was exposed to Agent Orange in Vietnam, he has not provided any further information regarding the circumstances of his service in Vietnam, such as the dates of trips ashore, his unit assignment when he was sent ashore, and/or the purpose of any duty or visitation in the Republic of Vietnam.  A more detailed statement from the Veteran regarding this issue would be extremely helpful in establishing that he set foot within the land borders of the Republic of Vietnam.  As such, on remand, the RO should contact the Veteran and afford him an opportunity to submit lay statements regarding any duty or visitation he had in the Republic of Vietnam during service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a more detailed statement describing the circumstances of any duty assignment or visitation he had within the land borders of the Republic of Vietnam during service.  In this regard, the Veteran should be informed that details such as the specific dates of trips ashore, his unit of assignment at the time of any trips ashore, and the purpose of any duty or visitation in the Republic of Vietnam would prove helpful in order to verify his in-country service. 

2.  Then, contact the National Personnel Records Center and/or any other indicated agency, and request copies of the Veteran's complete service personnel records.  If these records are not available, a negative reply must be provided.  Additionally, if these records are unavailable, the Veteran should be notified in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Also contact the Department of the Navy and/or any other appropriate agency in order to make arrangements to obtain copies of the morning and/or daily reports, deck/ship logs, unit records, and any other information detailing the movements and operations of the U.S.S. Camden (AOE 2) while it was stationed in the waters off of Vietnam between July 1968 and February 1969.  In this regard, the Board reiterates that it is interested in any information confirming that the Veteran was sent ashore and/or set foot in the Republic of Vietnam.  Efforts to retrieve this information should be documented in the record.  If these records are not available, a negative reply must be provided.  Additionally, if these records are unavailable, the Veteran should be notified in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


